DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is not directed to a statutory category. 

Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claim 1, claim 1 is allowed since Matsumura et al. (US 2006/0269095), hereinafter referred to as Matsumura, does not teach “a signal processing circuit for an electrostatic electroacoustic transducer configured to correct signals input to a single driven electrostatic electroacoustic transducer including a diaphragm and a fixed electrode disposed to face the diaphragm” and “[a] level corrector [] configured to correct the level of the input signal displacing the diaphragm to a first direction side on which the fixed electrode is not disposed with respect to a predetermined position, among the signals based on the correction value.” The following serves to highlight the differences between Matsumura and the claimed invention.
Matsumura teaches a loudspeaker apparatus comprising a diaphragm positioned between a first and second magnetic circuit (FIG. 1). In addition, the loudspeaker apparatus includes a laser displacement gauge and a control circuit to correct displacement of the diaphragm (para. [0108]-[0109]). Referring to the illustration depicted on FIG. 4, the laser displacement gauge detects displacement of the diaphragm and outputs a detected signal (para. [0108]). The control circuit receives the detected signal from the laser displacement gauge and generates a control signal which causes a center of an amplitude of the diaphragm to be placed at a balanced position in the gap formed between the first and second magnetic circuits (para. [0109]). Specifically, the control signal is added to the input acoustic signal and the sum of the control signal and the input acoustic signal is amplified to correct the diaphragm displacement (para. [0109]). Thus, in relation to claim 1, Matsumura does teach “[a] signal processing circuit comprising: a correction value determiner configured to determine a correction value based on a level of an input signal from a sound source; and a level corrector configured to correct the level of the input signal based on the correction value,” however, the signal processing circuit taught by Matsumura does not “correct signals input to a single driven electrostatic electroacoustic transducer.” In other words, the loudspeaker apparatus taught by Matsumura comprises two electrodes (i.e. the first and second magnetic circuits) that displaces the diaphragm whereas the claim requires a loudspeaker comprising a single electrode configured to displace the diaphragm. Furthermore, provided that the loudspeaker apparatus taught by Matsumura comprises two electrodes, Matsumura does not teach “wherein the level corrector is configured to correct the level of the input signal displacing the diaphragm to a first direction side on which the fixed electrode is not disposed with respect to a predetermined position, among the signals based on the correction value” since the diaphragm faces electrodes on both surfaces (see e.g., FIG. 1). 
For these reasons, claim 1 is allowed. Claims 13 and 14 are allowed for similar reasons as claim 1 and claims 2-12 are allowed for their dependencies on claim 1. As for claim 15, claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for similar reasons as claim 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653